

115 HR 2340 IH: To extend the Secure Rural Schools and Community Self-Determination Act of 2000.
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2340IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mrs. McMorris Rodgers (for herself, Ms. Bonamici, Mr. Duffy, Mr. Nolan, Ms. Herrera Beutler, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the Secure Rural Schools and Community Self-Determination Act of 2000.
	
		1.Extension of Secure Rural Schools and Community Self-Determination Act of 2000
			(a)Secure payments for states and counties containing Federal land
				(1)Secure payments
 (A)In generalSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended, in subsections (a) and (b), by striking 2015 each place it appears and inserting 2017.
 (B)Special rule for fiscal year 2016 paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended by adding at the end the following:
						
							(d)Special rule for fiscal year 2016 payments
 (1)State paymentIf an eligible county in a State that will receive a share of the State payment for fiscal year 2016 has already received, or will receive, a share of the 25-percent payment for fiscal year 2016 distributed to the State before the date of enactment of this subsection, the amount of the State payment shall be reduced by the amount of the share of the eligible county of the 25-percent payment.
 (2)County paymentIf an eligible county that will receive a county payment for fiscal year 2016 has already received a 50-percent payment for fiscal year 2016, the amount of the county payment shall be reduced by the amount of the 50-percent payment.
 (3)Prompt paymentNot later than 45 days after the date of enactment of this subsection, the Secretary of the Treasury shall make all payments under this title for fiscal year 2016..
					(2)Payments to states and counties
 (A)Election to receive payment amountSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended—
 (i)in paragraph (1), by striking subparagraph (C) and inserting the following:  (C)Payments for fiscal years 2014 through 2017The election otherwise required by subparagraph (A) shall not apply for each of fiscal years 2014 through 2017.; and
 (ii)in paragraph (2)— (I)in subparagraph (A), by striking fiscal years 2014 and 2015 and inserting each of fiscal years 2014 through 2017; and
 (II)in subparagraph (B), by striking 2015 and inserting 2017. (B)Expenditure rules for eligible countiesSection 102(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)) is amended—
 (i)in paragraph (1), by striking subparagraph (E) and inserting the following:  (E)Payments for fiscal years 2014 through 2017The election made by an eligible county under subparagraph (B), (C), or (D) for fiscal year 2013, or deemed to be made by the county under paragraph (3)(B) for that fiscal year, shall be effective for each of fiscal years 2014 through 2017.; and
 (ii)in paragraph (3)— (I)in subparagraph (B)(ii), by striking purpose described in section 202(b) and inserting purposes described in section 202(b), section 203(c), or section 204(a)(5); and
 (II)by striking subparagraph (C) and inserting the following:  (C)Payments for fiscal years 2014 through 2017This paragraph does not apply for each of fiscal years 2014 through 2017..
 (C)Treatment as supplemental fundingSection 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) is amended by adding at the end the following:
						
 (f)Treatment as supplemental fundingNone of the funds made available to an eligible county under this Act may be used in lieu of, or to otherwise offset, a State funding source for a local school, facility, or educational purpose..
 (D)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking 2015 and inserting 2017.
					(b)Continuation of authority To conduct special projects on Federal land
 (1)Repeal of contracting pilot programSection 204(e) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(e)) is amended by striking paragraph (3).
 (2)Resource advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking 2012 each place it appears and inserting 2017.
 (3)Availability of project fundsSection 207(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7127(d)(2)) is amended by striking subparagraph (B) and inserting subparagraph (B)(i), (B)(ii),.
 (4)Termination of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended—
 (A)in subsection (a), by striking 2017 and inserting 2019; and (B)in subsection (b), by striking 2018 and inserting 2020.
 (c)Termination of authoritySection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended—
 (1)in subsection (a), by striking 2017 and inserting 2019; and (2)in subsection (b), by striking 2018 and inserting 2020.
 (d)OffsetIt is the sense of the House of Representatives that the costs of carrying out this section and the amendments made by this section will be offset.
			